PER CURIAM.
The petition for belated appeal is granted. See Powell v. State, 806 So.2d 632 (Fla. 1st DCA 2002). Petitioner shall be allowed a belated appeal from the order denying his motion to correct illegal sentence rendered on February 2, 2016, in Escambia County Circuit Court case numbers 2010-CF-003615 and 2010-CF-003616. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court for treatment as a notice of appeal. Fla. R. App. P. 9.141(c)(6)(D).
PETITION GRANTED.
LEWIS, WETHERELL, and JAY, JJ., concur.